Title: From Benjamin Franklin to Madame Brillon, 12 October 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce 12 Octre. à Passy [1781]
Je reçois hier au soir la precieuse Lettre de ma chere fille, datée à Lyon le 6e. & je renvoyois tout de suite celle qui a été incluse pour Made le Veillard. Vous vous plaignez de nous que vous n’aviez pas de nos Nouvelles. C’est que nos Lettres sont envoyées à Nice, pour vous rencontrer là, ou j’espere que vous serez bientôt, afin d’y vous reposer aprés les Fatigues de vôtre Voyage. Plût à Dieu que cette Voyage vous seroit salutaire, & que vous serez rendue a nous en parfaite Santé.
Autrefois dans ma Jeunesse j’ai aimé fortement à la Distance de mille Lieues. Mais il y a quelques Années que je croyois que cette Distance est tant diminuée que je ne pouvois pas aimer plus loin qu’une Lieue. Je trouve que j’ai été trompé; car quoique vous étés tous les jours plus & plus eloignée de moi, je n’observe pas que mon Amitié devient moins. C’est que vous étés toujours presente à mon Imagination. Cela n’empeche pas mes vives Regrets de ne voir plus la Substance.
Le jeune & jaune homme commence a blanchir, se porte mieux, & presente ses Respects. Il s’ennye ici faute de voir quelquefois vos aimables Enfantes. Il va Dimanche prochaine à Chaumont, pour passer quelques jours avec son Ami M. le Ray, & tacher d’etablir sa Santé par la Chasse.
Je suis fidelle tous les Mercredis à Made le Veillard selon vos Ordres. Elle est bien bonne, comme sont toute sa Famille. Nous parlons toujours de vous & de les votres. Mais Made Helvetius m’a reclamé pour les Sammedis, disant qu’elle me rendra à vous a votre Retour. Elle a aussi la bonté de me parler souvent de vous; & chez elle l’Abbé Morellet me fait de Musique avec son Violoncello; il fait aussi des jolies chansons, & il les chante doucement jouant la Basse, ce qui m’amuse beaucoup; mais ce n’est pas la Musique de ma douce Amie, ni celui de la Violon incomparable qui nous a si souvent charmé ches elle.
Vous voyez que je ne fais pas de Progrés en votre Langue. Vous en devez vous blamez en partie, parceque vous avez si souvent refusé de corriger mes Fautes. Il me semble même que je recule. C’est pourquoi j’ai une si grande Repugnance d’ecrire en François que je l’aurois renoncé absolument si vous pouissiez entendre la Langue Americaine.
Embrassez pour moi M. Brillon, le bon Pere Pagin, & mes Enfants.
Dieu garde ma chere chere fille.
No 2.
